DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 4/27/2021, applicant has submitted an amendment filed 7/27/2021.
Claim(s) 1-5 has/have been amended.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yongsok Choi on 8/24/2021.

The application has been amended as follows: 

Amend the claims as follows:

(Currently Amended) A communication device comprising:
	an input unit configured to input an input speech that is a user’s speech;
	a calculation unit configured to calculate class probabilities that are probabilities the input speech belongs to a plurality of respective 
	a plurality of response generation modules provided for respective types of responses, each of the plurality of response generation modules configured to generate 
	a determination unit configured to select one of the plurality of response generation modules based on association probabilities and the class probabilities calculated by the calculation unit and determine 
	an output unit configured to output the output speech. 

2. 	(Previously Presented) The communication device according to Claim 1, wherein the determination unit is configured to randomly select one response generation module having a selection probability, which is obtained by multiplying one of the association probabilities by one of the class probabilities, greater than or equal to a reference value from among the plurality of response generation modules. 

3. 	(Previously Presented) The communication device according to Claim 1, wherein the determination unit is configured to multiply a past coefficient, which is set in such a way that a probability of selecting a previously-selected response generation module becomes low, by 

one of the association probabilities and select 

4. 	(Currently Amended) The communication device according to Claim 1, wherein is configured to generate[[s]] , after the determination unit selects the one of the plurality of response generation modules, response speech. 

5. 	(Currently Amended) A non-transitory computer readable medium storing a control program of a communication device, the control program, when executed by a computer, causing the computer to execute: 
	inputting an input speech that is a user’s speech;
	calculating class probabilities that are probabilities the input speech belongs to a plurality of respective 
	selecting one of a plurality of response generation modules based on association probabilities and the class probabilities calculated in the calculating, generating a response speech by the selected response generation module, and determining the response speech generated by the selected response generation module as an output speech to be emitted to the user, the association probabilities being set for each of the plurality of response generation modules, and each of the association probabilities indicating a level of association between one of the response generation modules and one of the plurality of 
outputting the output speech.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
The “units” and “modules” in claims 1-4.
“unit” and “module” are each generic placeholders, the words preceding “unit” and “module” like “input”, “calculation”, “response generation”, “determination” and “output” only define function of the “units” and “modules”, “configured to” is a transition phrase, and everything following “unit” and “module”/”modules” only defines the function of the “unit”/”module”/”modules”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Analysis - 35 USC § 101
	Claims 1-4 are interpreted as invoking 112(f) and so are not rejected under 101 for including non-statutory software-only embodiments.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:

As per Claim(s) 1 (and similarly claim 5), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) calculate class probabilities that are probabilities the input speech belongs to a plurality of respective classified classes previously defined as types of speech contents…select one of the plurality of response generation modules based on association probabilities and the class probabilities calculated by the calculation unit and determine the response speech generated by the selected response generation module as an output speech to be emitted to the user, the association probabilities being set for each of the plurality of response generation modules (multiple probabilities are set for each of the plurality of response generation modules), and each of the association probabilities indicating a level of association between one of the response generation modules and one of the plurality of classified classes.
The claim scope of Claims 1 and 5, as amended (particularly “the association probabilities being set for each of the plurality of response generation modules” [multiple every response generation module] and “each of the association probabilities indicating a level of association between one of the response generation modules and one of the plurality of classified classes”, together), requires each response generation module to have multiple corresponding probabilities.  This claim scope does not preclude where two probabilities for the same module are associated with the same class, but, for prior art analysis purposes, this would be redundant because a module most likely would not have differing probabilities of being associated with one class.  This claim scope also does not preclude where a response module has an association probability indicating a level of association between another response module and a class, but, for prior art purposes, this would be unusual 
	Kennewick et al. (US 2004/0044516) teaches determining a most likely context/domain for a user’s question and/or command (paragraphs 152-153, where context/domain can be interpreted as a type of speech contents) and where a domain agent corresponding to the most likely context or domain is used to respond to the user’s question and/or command (paragraphs 152-156, 161-164, 166-167, 171, 173, 185-187).  This reference does not appear to describe where any of the domain agents has association probabilities indicating a level of association between one of the domain agents and each of the plurality of contexts, and where the probabilities of multiple contexts and the association probabilities are used to select a domain agent to respond to the user’s query/command (domain agents appear to correspond to specific contexts/domains, as opposed to where any domain agent has a multiple probabilities, each indicating a level of associating the domain agent with one of a plurality of contexts/classes).

I. Determining a plurality of probabilities, where each of the probabilities are a probability that input speech belongs to one of a plurality of classes.
6224383 teaches “One example of an ASR takes input from a microphone or wavebuffer and makes a determination based on a statistical analysis to determine what words of series of words are associated with incoming speech. An N-best list is built, which includes a set of N words for each position in the utterance and respective probabilities for each word”, where words can be interpreted as “types of speech contents” and “respective classified classes” (i.e. speech of a particular word type/class)
2020/0044999 teaches “The Output Layer is a standard Softmax function that yields predicated emotion type probabilities. This layer may map from Layer 5 to an emotion vector having 8 dimensions, each element in the emotion vector being a probability of a corresponding emotion” (paragraph 138) and “The voice emotion classifier established according to FIG. 9 may be used for detecting an emotion of a voice segment. For example, as shown in FIG. 9, when the voice segment is inputted in the Input Layer, an emotion vector may be outputted from the Output Layer, and an emotion having the highest probability among the 8 types of emotions may be selected as the emotion or major emotion of the voice segment” (paragraph 139) which suggests determining probabilities that are each probabilities that input speech belongs to a respective one of a plurality of emotion speech-content-types/classified-classes.
2017/0169824 teaches “categorizing the spoken query comprises computing a probability that the spoken query is associated with each of a plurality of available categories” (claim 6).
II. generating a particular type of response based on the type/class/format of an input speech sentence.
2009/0209345 teaches generating a reply sentence in response to a speech sentence being in a particular format such as a question format or an acknowledge format (paragraphs 186-187).
III. Determining scores for each of a plurality of chat bots/servers to determine a chat bot/server to be used to generate a response, and determining context of a user utterance based on confidence between a user utterance sound and a selected context and then generating a response based on the selected context.
2018/0276201 teaches “the processor 130 may calculate (determine) a matching score (or a probability score) for each chatting bot (or a chatting server) based on each analysis method. Each matching score may be calculated to have a value between 0 and 1 through normalization. The processor 130 may determine a chatting bot to be used for generating a response based on a final matching obtained by summing matching scores. In FIG. 6, a sine final matching score value of the chatting bot C is the largest, the processor 130 may select the chatting bot C as a chatting bot corresponding to the natural language. According to various embodiments, the processor 130 may determine a chatting bot based on a final matching score, which is a sum of at least one matching score among a plurality of matching scores” (paragraph 135).  This reference describes calculating multiple matching scores for each of a plurality of chat servers based on at least one of the multiple matching scores.  Even assuming the matching scores can be interpreted as scores/probabilities for the natural language and a type of speech content, the final matching score appears to associate a chatting server with multiple scores, where each score associates one of the chat servers/bots with a respective one of multiple types/classes/categories.
2016/0336024 teaches “categorizing the dialogue subjects corresponding to respective domains for contexts, selecting a context, from the contexts, based on the user utterance sound, in response to the determining the previous domain as the determined domain, determining one among the selected context and a previous context as a context to be used to process the user utterance sound, based on a confidence between the user utterance sound and the selected context, and processing the user utterance sound to generate the system response, based on the determined context” (paragraph 25) and “the processor 130 may calculate the confidence score depending on whether at least one among the dialogue act, the main action, and the component slot, which are extracted from the user utterance sound, coincides with at least one utterance element belonging to the detected domain, and the processor 130 may decide the confidence between the user utterance sound and the detected domain on the basis of the calculated confidence score” (paragraph 73).  The detecting of the domain does not appear to be based on probabilities or scoring (paragraphs 62 and 66) and the determined confidence only appears to be between the user’s utterance (not a response generation module) and the detected domain (not every one of a plurality of domains)

Upon further search: 
2019/0205386 (provisional application 62/613,473 filing date precedes the effective date of this application) teaches “Regardless of the specific method used to determine which agents are included in the set of possible agents, the intent arbitration module 320 selects an agent from the set based on the intent resolution scores (e.g., by selecting the app with the highest score). The intent arbitrator model may use heuristic rules, a machine-learned model, or a combination of both to calculate the intent resolution scores. An intent resolution score indicates the likelihood that using the corresponding model to service the intent will result in a positive outcome” (paragraph 47).  This reference describes determining intent (type of speech content) for a user input (e.g. “what’s the weather going to be like tomorrow in San Francisco?” which ahs an intent that the virtual assistant will provide a weather forecast summary [paragraphs 3-4]).  The provisional application 62/613473 appears to support calculating one score for each of a set of apps/service-providers that could service an intent, where the score is based on criteria such as “prior engagement, price, ease of use, promotions, future engagement, recommendations from user's friends on social media, etc.” and “less used by the user or the user’s friends, likely to be disabled, likely to remain inactive, likely to be replaced by a higher quality 3p app serving the same intent, or the like” (paragraphs 36-37).  This reference thus does not appear to describe and have provisional application support for multiple scores for an application, each of which indicating a level of association between one application and one class which is a type of speech content.
2013/0326375 teaches “FIG. 11 depicts a situation in which strategy module 120 (strategy module 120 is not shown in FIG. 11) has determined that both Jill Kim and sales scores (paragraph 154) for a plurality of different types of users (sales scores can be indicative of probability of success while interacting with a type of user, but this does not appear to select an agent based on types of speech contents)
2018/0060786 teaches where different ticket types have multiple agent scores corresponding to a subset of a plurality of agents (paragraphs 50-54) where ticket types appear to be types of service request tickets, and where the agents appear to be human (paragraph 2)
2015/0100528 teaches “The system of claim 10, further comprising instructions, that when executed, select the suitable agent based on at least one of the prospective buyer's personality type, likelihood of a sale, prospective buyer's interest in a specific 
6883014 teaches “An electronic message processing system as claimed in claim 16, wherein each message class is associated with an indication of the confidence level with which said message class is assigned to the message, said database further including a second set of data records, said second data record set including one or more respective data records for each electronic message, each data record including means for identifying the respective message to which it relates; and means for identifying a respective message class in which said respective message is deemed to belong, the classification apparatus being arranged to create a data record, in said second set of data records, in respect of the message class assigned to said electronic message with the highest level of confidence, the classification module being further arranged to include in the or each data record in said first set of data records an indication of the relative priority of each data record, wherein, the distributing apparatus is arranged to select a data record from said second data record set and to select an agent that is capable of processing messages belonging to the message class identified in said selected data record, the distributing apparatus being further arranged, upon receipt of said signal from said agent, to refer to said first set of data records and to create a new entry in said second set of data records in respect of the message class indicated in the date record in said first set which bears the highest priority and in respect of which message class the message has not been processed” (claim 17)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249.  The examiner can normally be reached on M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






EY 8/24/2021
/ERIC YEN/           Primary Examiner, Art Unit 2658